KLEINFELD, J.
dissenting:
I respectfully dissent.
We agree that Vera-Valera had a subjective fear of persecution. Our difference of opinion is that I think the feared persecution was on account of Mr. Vera-Yalera’s political opinion, but the majority thinks the opinion it *1305was on account of should be characterized as “organizational” and “economic” rather than political. The opinion was that the vendors union should operate out of one building as the government preferred, not on the streets as Shining Path preferred.
Were there a dispute in most American towns about whether street vendors should operate in one compound, or on sidewalks around the town, or whether their union should build the compound, it would be merely commercial and organizational. But not everyone sees union organizational disputes as separate from political life. Some think that “the Party of the proletariat” should “wage the struggle against capital” through “trade unions, cooperative societies.... ” Stalin, The Foundations of Leninism (1924), in Albert Fried & Ronald Sanders, Socialist Thought — A Documentary History 499-500 (1964). In Lenin’s view, “a small, compact core of the most reliable, experienced and hardened workers ... without any formal organization” should operate under Party leadership to assure that labor unions operate “for the economic struggle,” because “only an incorrigible utopian would have a broad organization of workers, with elections, reports, universal suffrage, etc. under the autocracy.” V.I. Lenin, What Is To Be Done 111, 116-17 (International Publishers ed.1969).
Mr. Vera-Valera’s day job in Peru was as a cashier in the Ministry of Justice, checking papers and doing accounting and fiscal evaluation. At the end of a seven and a half hour a day at the Ministry, he worked another seven and a half hours, until 10:00 or 11:00 at night, in his and his wife’s business selling juice and candies on the street. He was also a member of the street vendors’ cooperative, and was elected president of that union. He served as president in 1987-88, but was run out of office by his Shining Path adversaries within the union. The cooperative had obtained a site to build a building to house all the street vendors. During Mr. Vera-Val-era’s term, the cooperative worked on land acquisition and construction. Once the building was finished, each vendor would have a store in it, instead of working from the street, and the cooperative would cease to exist.
Mr. Vera-Valer$, in his capacity as president of the cooperative, led the effort to complete the building. Sendero Luminoso, the “Shining Path,” opposed these efforts. Mr. Vera-Valera received death threats, which he identified with Sendero Luminoso because of hammer and sickle symbols, that he would die if he continued. Shining Path told him that “if you continue with your ideas, we’re going to cut. off your ideas.” A threat to “cut off your ideas” by killing the person who has the ideas, if those ideas are political, can give rise to a well founded fear that the threatened individual mil be persecuted on account of his political opinion.
Mr. Vera-Valera, who the immigration judge expressly found to be a credible witness, testified the building would facilitate a government effort to remove street vendors from streets around the city. This would make vandalism easier to control because individuals, such as Shining Path members, would find it more difficult to disappear among the crowds and activities on the streets. Shining Path wanted street vendors on the street because “it was on the street that they were able to take refuge and propagate their ideas.”
It — it was — it was finishing the work. Finishing the construction of the building and having the vendors each have their own store, and having the street be empty. They didn’t want that because it was on the street that they were able to take refuge and propagate their ideas and uh. Furthermore, they never wanted any institution at our level to leave our work on the street. They were opposed to all those institutions. All the ones there were, because there were many institutions on the streets. And — and that’s what the government wanted. They wanted to eradicate that. They wanted to take all the street vendors off the street. Because that was the — that was the area where there was the most vandalism on the streets.
Thus the record shows that in this context, building the building was part of the government’s fight against Shining Path, and preventing its construction was part of Shining Path’s fight to destroy the government. This was not like an argument might be in the *1306United States about whether a building would increase sales, cost too much, should be in one location or another, or any of the other kinds of building disputes that frequently trouble organizations. Though the object of this dispute was a building, its significance, to both sides, was how the building would affect Shining Path’s attempt at revolution.
Mr. Vera-Valera’s troubles with Shining-Path did not end when Shining Path had driven him out of the presidency of the cooperative. He had obtained 98 deeds of real estate for the proposed building, and Shining Path supporters accused him of some sort of impropriety in their handling. A lawsuit resulted, and Mr. Vera-Valera was vindicated. Mr. Vera-Valera continued to receive death threats from the Shining Path, “because I was against them, and I was — -I was, uh, I was taking them to court.” The State Department country report on Peru says, “any person or group perceived by the Shining Path as in a position to aid or thwart its efforts to overthrow the government is a potential target of its threats of violence.”
The record shows that Shining Path forced Mr. Vera-Valera out of his presidency nine months into a three-year term, because he was pursuing a policy consistent with the government’s goals, and inconsistent with Shining Path’s. Shining Path accused Mr. Vera-Valera of being a “capitalist bureaucrat.” He was. He was a capitalist at his candy stand, a bureaucrat in his government job, and an aider and abetter of capitalism in his support for the government’s plan to consolidate the street vendors in one place to reduce Shining Path’s ability to use them to foment revolution. For Shining Path to call Vera-Valera a “capitalist bureaucrat” and threaten to kill him is not like Forbes magazine calling itself a “capitalist tool.” It is a 'political reason justifying killing him because of his political opinion. As Mr. Vera-Valera says in his affidavit, Sendero Luminoso “did not like my political approach and my financial ideas.” They “were opposed to my more capitalist views.” Based on the program Mr. Vera-Valera tried to implement as president, Sendero Luminoso further accused him of being “against the people.” Being called an “enemy of the people” has often been life-threatening in Marxist regimes.
Mr. Vera-Valera plainly had an actual political opinion, which Shining Path correctly imputed to him, so the distinction between actual and imputed opinion is of no significance to this case. Mr. Vera-Valera is entitled to asylum in the United States because of his well-founded fear of persecution by Shining Path for the political opinion he has and that they have clearly imputed to him. The doctrine that asylum may be proper where the persecutors impute a political opinion the victim does not actually have survives INS v. Elias-Zacarias , 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir.1997). If the Nazis persecute Mr. Goldberg because Mr. Goldberg is Jewish, that is persecution because of religion; if Mr. Goldberg is not Jewish but the Nazis persecute him because they mistakenly think he is, that is persecution because of imputed religion. Mr. Vera-Valera is analogous to the Jewish Mr. Goldberg, persecuted for a political opinion he actually has, though he could also gain asylum for a political opinion incorrectly attributed to him as with the non-Jewish Mr. Goldberg. Cf. Desir v. Ilchert, 840 F.2d 723, 729 (9th Cir.1988); Lazo-Majano v. INS, 813 F.2d 1432, 1436 (9th Cir.1987).
The statutory test at issue is whether the well-founded fear Mr. Vera-Valera had was “on account of ... political opinion.” See 8 U.S.C. § 1101(a)(42). The political opinion, actual or imputed, must be one held by Mr. Vera-Valera, not his persecutors. INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). In this case Mr. Vera-Valera held the opinion that the street vendors ought to move from the streets around the city into one building. The government wanted them to, so that it could better control Shining Path. Shining Path wanted the opposite result, for the same reason. In the Peruvian context in which it arose, the opinion about putting the street vendors into a building was political. Mr. Vera-Valera therefore fit within the statutory criterion and was entitled to asylum.